                      Case 3:19-mj-00168-ARS Document 10 Filed 05/21/19 Page 1 of 1
Local AO 94 (Rev. 11/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District of North Dakota

                 United States of America                           )
                            v.                                      )
                     Bao Hoang Nguyen                               )     Case No.     3:19-mj-168
                                                                    )
                                                                    )        Charging District’s
                           Defendant                                )        Case No. 4:19-cr-234-13

                                             COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the Southern District of Texas.

The defendant may need an interpreter for this language:            Vietnamese

The defendant:
       will retain an attorney
     ✔ is requesting court-appointed counsel.


The defendant remains in custody after the initial appearance.

The defendant’s custody status:
       Government moved for detention and defendant detained after hearing in District of Arrest
     ✔ Government moved for detention and defendant detained pending detention hearing in District of Offense

       Other:




         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled.

Date:             05/21/2019                                            /s/ Alice R. Senechal
                                                                                          Judge’s signature

                                                                          Alice R. Senechal, Magistrate Judge
                                                                                        Printed name and title
                                                                 RETURN

This commitment was received and executed as follows:

DATE COMMITMENT ORDER RECEIVED                               PLACE OF COMMITMENT                       DATE DEFENDANT COMMITTED



DATE                      UNITED STATES MARSHAL                                  (BY) DEPUTY MARSHAL
